EXHIBIT 10.27 THIS AGREEMENT made and entered into as of December 1,2009 between the CONNECTICUT NATURAL GAS CORPORATION, and THE TEN COMPANIES, INC.,1 Connecticut corporations located in Hartford, East Hartford, and Rocky Hill, Connecticut and any satellite locations (hereinafter called the "Company" or "Employer"), and CONNECTICUT INDEPENDENT UTILITY WORKERS, LOCAL 12924 (hereinafter referred to as the "Union"). 1THE TEN COMPANIES INC., may be referenced as “ENI” or “The Energy Network” in previously negotiated agreements included herein. WITNESSETH: That for the purpose of facilitating the peaceful adjustment of matters relating to wages, hours, and working conditions that may arise from time to time and the promoting of harmony and efficiency to the end that the employees and the Company and the general public may be benefited, the Company and the Union agree with each other as follows: ARTICLE I Scope of Agreement SECTION 1. The execution of this Agreement on the part of the Employer, shall cover all employees of the Employer, represented by the Union at the time of certification of the National Labor Relations Board. The operations covered by this Agreement shall constitute a single bargaining unit. SECTION 2. Employees covered by this Agreement shall be construed to mean those employees working in classifications set forth in the Wage Schedule of this Agreement, or any supplement hereto (including the Agreements attached hereto as Supplements), or any other classifications mutually agreed on by the parties during the life of this Agreement. The employees to whom this contract applies are all full-time and regular part-time production and distribution and commercial office (customer accounting) employees, including janitors, meter readers, and operations dispatchers, employed by the Employer at its Hartford,East Hartford, and Rocky Hill, Connecticut facilities, excluding general accounting division employees, sales department employees, executives, secretaries to executives and guards, professional employees and supervisors as defined in the National Labor Relations Act. It is understood that supervisors will not perform any work that is assigned to employees covered by this Agreement except for the purpose of training, demonstration, safety education, or emergencies. The Union will see to it that its members individually and collectively perform loyal and efficient work and service and use their influence and best efforts to protect the property of the Company and the Company's interest and cooperate with the Company and all its employees in promoting and advancing the welfare of the Company and its service at all times. The Company will cooperate with the Union in its efforts to promote harmony and efficiency. The Company and the Union agree to cooperate in implementing Company Conservation programs with the goal of encouraging customers to conserve energy. 1 SECTION 3.MANAGEMENT RIGHTS: The Direction of the employed personnel including the right to hire, to suspend, or discharge for proper cause, to transfer (employees to other employment covered by this Agreement), promote, or demote, and the right to relieve employees from duty because of lack of work, or for other legitimate reasons is vested exclusively in the Company, provided that this will not be used for the purpose of discrimination against any employee. In exercising these rights, the Company will act in accordance with the provisions of this Agreement. SECTION 4. Any employee member of the Union acting in any official capacity whatsoever shall not be discriminated against for his/her acts as such officer of the Union so long as such acts do not interfere with the conduct of the Employer's business, nor shall there be any discrimination against any employee because of his/her Union membership or activities. SECTION 5. The Employer shall not discharge nor suspend any employee without just cause, but with respect to discharge or suspension, shall give at least one (1) reminder notice of the complaint against such employee to the employee in writing, and a copy of same to the Union, except that no reminder notice be given to any employee before he/she is suspended or discharged, if suspension or discharge is for just cause. The disciplinary steps as herein provided shall remain in effect as follows: · oral reminder: nine (9) months; · written reminders: twelve (12) months; · decision-making leaves: (1 day unpaid), Two (2) years Each disciplinary action step shall be removed from the employee's personnel file after the step has been removed for a period equal to three years. Discharge must be by proper written notice to the employee and the Union. Any employee may request an investigation as to his/her discharge or suspension. Should such investigation prove an injustice has been done to any employee, he/she shall be reinstated. Appeal to the grievance procedure from discharge, suspension, or reminder notices must be taken within fifteen (15) days by written notice, and a decision reached within thirty (30) days from the date of discharge or suspension or warning notice. SECTION 6. This Agreement shall be binding upon and shall inure to the benefit of the parties hereto and their respective successors and assigns. The Employer agrees to require any successor or assign to comply with the provisions of this Agreement for its remaining term without reduction of any of the wage rates, benefits, or working conditions contained herein. Upon agreement by the successor or assign to assume the obligations of this Agreement, the Employer shall have no further obligation hereunder to the Union or to the employees covered by this Agreement. SECTION 7. The Employer agrees to grant the necessary and reasonable time off, without discrimination or loss of seniority rights but without pay, to any bargaining unit member designated by the Union to attend a labor convention or serve in any capacity on other official Union business. The Union agrees to provide a minimum of twenty-four (24) hours notice specifying the length of the time off. The Union agrees that, in making its request for time off for Union activities, due consideration shall be given to the number of members affected in order 2 that there shall be no disruption of the Employer's operation due to lack of available employees. The Company agrees not to be arbitrary or capricious in denying any such request. SECTION 8. Any Employee desiring a leave of absence from his/her employment shall secure written permission from both the Local Union and Employer. The maximum leave of absence shall be for thirty (30) days or such time as provided by law and may be extended for like periods.Permission for extension must be secured from both the Local Union and Employer. During the period of absence, the employee shall not engage in gainful employment.Failure to comply with this provision shall result in the complete loss of seniority rights for the employee(s) involved.Inability to work because of proven sickness or injury shall not result in the loss of seniority rights. SECTION 9. Any member of the Union employed in any official capacity by the Union shall not lose his/her seniority with the Company. At any given time, no more than one employee of the Company may be permanently employed by the Union which represents CNG and TEN employees under this agreement, in an official capacity, locally or nationally.That employee shall, upon being relieved of their official position with the Union, if within a period not exceeding six (6) years from the date on which they leave the Company, be entitled to be reinstated in the position they held at the time of taking such official position with the Union or a comparable position, and shall be entitled to their full seniority rights as though they had been employed by the Company continuously. Any employee who accepts an elective municipal or state office shall be granted an unpaid personal leave of absence for not more than two (2) consecutive terms of such office.Upon reapplication for his/her original position at the expiration of such term or terms of office, he/she shall be reinstated to his/her original or a similar position with equivalent pay and accumulated seniority, unless the employers' circumstances have so changed as to make it impossible or unreasonable to do so. ARTICLE II Membership, Security, and Check-off SECTION 1. It shall be a condition of employment that all employees of the Employer covered by this Agreement, who are members of the Union in good standing on the effective or execution date of this Agreement, shall remain in good standing. It also shall be a condition of employment that all employees hired on or after its effective or execution date, whichever is later, shall on the sixth (6) month following the beginning of such employment become and remain members in good standing in the Union. Good standing for the purpose of this Agreement shall be interpreted to mean the payment or tender of Union initiation fees and monthly dues uniformly required as a condition of acquiring or retaining membership in the Union. Individuals hired as temporary under Article VI, Section 1 who after working six (6) cumulative months over a five (5) year period will be required to pay monthly Union dues, will be moved to the bottom of the classification to which they were hired, and will progress through the classification as described in Article III, Section 3b. Such temporary employees will not become eligible for the benefits afforded under this Agreement and will not be required to begin payment of the initiation fees, until such time as the Company, in its discretion, hires him/her as a regular employee. In the event of hiring, seniority would commence as of the date he/she was moved to 3 the bottom of the classification to which they were hired. Summer temporary help working between June through August and temporary employees working to hold jobs open for sick employees are not included. SECTION 2. The Employer agrees to deduct from the pay of all members covered by this Agreement where written authorization is furnished by the Local Union, the dues, initiation fees, and/or uniform assessments of the Local Union having jurisdiction over such employees and agrees to remit to said Local Union all such deductions prior to the end of the month for which the deduction is made. Where laws require written authorization by the employee, the same is to be furnished in the form required. Where an employee who is on check-off is not on the payroll during the week in which the deduction is to be made or has no earnings or insufficient earnings during that week or is on leave of absence, the employee must make arrangements with the Local Union to pay such dues in advance. The Employer will recognize authorization for deductions from wages, if in compliance with state law, to be transmitted to the Local Union or to such other organizations as the Union may request if mutually agreed to. No such authorization shall be recognized if in violation of State or Federal law. No deduction shall be made which is prohibited by applicable law. The Union shall indemnify and save the Company harmless against any claims, demands, suits or other forms of liability that may arise out of or by reason of action taken with the above provisions of this Article of the Agreement or in reliance on any authorization furnished to the Company in connection therewith. ARTICLE III Hours & Wages SECTION 1. The normal work week shall consist of five (5) consecutive days of eight (8) consecutive hours in each day, except for time scheduled for lunch period and two (2) fifteen (15) minute breaks. The standard lunch period in the Distribution Department is from 12:00 Noon to 12:30 P.M.Work requirements may require occasional changes, but under all circumstances, lunch will be allowed between 11:30 A.M. and 1:30 P.M., or the employee will be paid through lunch. If the Company finds it necessary to schedule shifts of greater than eight (8) hours per day up to a maximum of ten (10) hours, whereby overtime would not be paid beyond eight (8) hours in a day, such shifts being filled on a voluntary basis by seniority and qualifications, it will discuss such change with the Union; the Union shall not be arbitrary or capricious in disagreeing with the Company's request. If no agreement is reached, the Company can put into effect such changes. Only those employees hired after December 1, 1987 will be required to fill such shifts if not already filled on a voluntary basis.The hours outlined above, apply to all employees, except forthose Customer Service field employees, Fitter Division field employees, and Distribution field employees covered by the 2001 Lunch Settlement Agreement. SECTION 2. Any work over eight (8) hours in one (1) day except as stated under Section 1 above, or forty (40) hours in any one payroll week shall be paid as overtime at the rate of time and one-half (1 ½). However, time and one-half (1 ½) shall not be paid for work over eight (8) hours in any day where an employee requests and it is agreed by the Company to schedule two (2) shifts or parts thereof on any one (1) day in order that such employees may obtain more consecutive and convenient days off. The Company agrees not to be arbitrary or capricious in denying a shift swap.Call outs paid at the four (4) hour straight time rate as provided in Section 4 4 below will be added to the overtime list as two and one-half (2 ½) hours of overtime. The emergency and overtime work shall be distributed equally among the qualified employees so far as practicable. Noemployee shall be deprived of his/her customary work because of such overtime. The existence of different overtime assignment procedures (by agreement with the Union) in different Departments will not be used by the Union to suggest the Company violated its obligation under Article III, Section 2 to assign overtime work equally, so far as practicable. Employees who are on active discipline for attendance who call in sick during the week will not be paid overtime for work performed on a Saturday until such time as the 40 hour requirement has been met. Overtime Status Lists will be posted in each Department and will be renewed every January 1. SECTION 3. The minimum and maximum rates paid for the various classifications of jobs shall be as appears in the Wage Schedule, attached hereto, and will not be changed by the Company without notice to and agreement with the Union. The Company will maintain a complete list of the most current version of each classification contained in the Wage Schedule of the Agreement. The Company will make such list available to the Union upon written request or upon modification of a classification.Additionally, the Company will provide the Union in a timely manner with any job description which is the subject of discussion between the Company and the Union and any new classifications which may be added to the Wage Schedule during the life of the Agreement. a. In the event the Company institutes a new job classification or any new mode of operation, or new machinery, or office equipment within the bargaining unit that would warrant an increase in the rate of the job, the Company and the Union will negotiate to establish a pay rate, and name classification for any job. If the parties disagree on the rate, the Company may put the rate into effect and the matter can be subject to the grievance and arbitration procedure. If the arbitrator rules in favor of the Union, the rate will be paid retroactive to the date the changed job was put in effect.The Company agrees not to raise timeliness issues when the cumulative effect of additional duties in a job classification is grieved.A list of additional duties shall be maintained and shared among the parties. b. The Company will review employees' performance of their work each six months before granting an increase, until the employee has reached the maximum of his/her job grade. Should an increase be withheld at that time, the employee and the Union will be notified of the reasons. In the event the Company issues an unsatisfactory appraisal (less than 2.0) and a wage progression increase is denied, the employee will be eligible for re-evaluation in six (6) months.The Union may grieve the unsatisfactory appraisal under Article VII.When an employee achieves proficient1 performance, normal progression through job classifications listed in the Wage Schedule of this Agreement is 36 months. Employees will automatically receive their incremental increase on the date due if the supervisor does not complete the job performance review within 30 calendar days of each six month anniversary period.The amounts of the incremental increases are shown on the chart in the Appendix of this Agreement. 5 1 Proficient Performance is an appraisal of 2.0 or above Exceptions to this progression are listed below: 1 .
